Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 1 of 17 PageID 770




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

 v.                                           CASE NO: 3:17-cr-224-MMH-MCR

 ROBERT HECK                                  ORDER ON MOTION FOR
                                              SENTENCE REDUCTION UNDER
                                              18 U.S.C. § 3582(c)(1)(A)


                                      ORDER

       This case is before the Court on Defendant Robert Heck’s Motion for

 Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A). (Doc. 46, Motion). Heck is a

 45-year-old inmate incarcerated at Jesup FCI, serving a 33-month term of

 imprisonment for possession of heroin and 500 grams or more of cocaine with intent

 to distribute such substances. (Doc. 39, Judgment). According to the Bureau of

 Prisons (BOP), he is scheduled to be released from prison on January 27, 2022. Heck

 seeks early release because of the Covid-19 pandemic and because of his medical

 conditions, which include type 2 diabetes, hypertension, obesity, obstructive sleep

 apnea, mild diastolic dysfunction as detected by an echocardiogram, and an alleged

 thyroid disorder. See Motion; (Doc. 48, Supplement to Motion). Heck also asserts that

 the prison is not appropriately managing his medical conditions. The United States

 filed a response in opposition (Doc. 49, Response) and Heck filed a reply (Doc. 52,

 Reply).

       The Court held hearings on the Motion on November 23, 2020, and January

 28, 2021, at which the Court received evidence and heard testimony from witnesses
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 2 of 17 PageID 771




 for both parties. The parties thereafter filed supplemental briefs. (Doc. 73, Gov’t

 Supplemental Brief; Doc. 74, Heck’s Supp. Brief). The Court has considered each of

 Heck’s arguments and medical conditions, as well as the exhibits and testimony

 submitted by both parties. After considering the factors provided in 18 U.S.C. §

 3553(a) and the applicable policy statements issued by the Sentencing Commission,

 the Court concludes that the Motion is due to be denied on the merits.

       I.     Legal Principles

       A movant for compassionate release bears the burden of establishing that a

 sentence reduction is warranted. United States v. Heromin, No. 8:11-cr-550-T-33SPF,

 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v. Hamilton, 715

 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the burden of

 proving that a sentence reduction is appropriate). The statute provides:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant's behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of imprisonment ... if it finds
       that extraordinary and compelling reasons warrant such a reduction[.]

 18 U.S.C. § 3582(c)(1)(A). “Given the permissive language [of § 3582(c)(1)(A)], a

 district court’s decision whether to grant or deny a defendant’s request for a sentence

 reduction is discretionary.” United States v. Winner, No. 20–11692, 2020 WL

 7137068, at *2 (11th Cir. Dec. 7, 2020). Notably, the Third Circuit Court of Appeals

 has observed that the mere existence of Covid-19 cannot independently justify

 compassionate release, “especially considering BOP’s statutory role, and its extensive




                                           2
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 3 of 17 PageID 772




 and professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d

 594, 597 (3d Cir. 2020).

        II.    Evidentiary Hearing

        As noted, the Court conducted hearings on Heck’s Motion on November 23,

 2020, and January 28, 2021. Heck presented the testimony of Brenda Heck (Heck’s

 mother and a registered nurse), Treva Marshall (Heck’s sister), and Dr. Terrance

 Baker (a physician certified in family medicine, emergency medicine, and geriatric

 medicine, and who has written six articles on the SAR-CoV-2 virus). The government

 presented the testimony of Captain Mitchell Holliday (who oversees nutritional

 management of the BOP’s national menu) and Dr. Angel Ortiz (the BOP medical

 director for the Southeast region). The Court also received exhibits, including medical

 records, from both parties.

        Ms. Heck and Ms. Marshall generally testified about concerns with Jesup FCI’s

 management of Heck’s conditions. Ms. Heck recalled that, during Heck’s term of

 incarceration, he has experienced episodes of lightheadedness, dizziness, and

 swelling of the legs, which in her opinion relate to his poorly-managed diabetes or

 blood pressure. She expressed concern that Jesup FCI was not administering routine

 A1C 1 and daily fingerstick tests to monitor Heck’s blood sugar, and that the facility

 allegedly switched or reduced Heck’s blood pressure and diabetes medications to save




 1       “A1C” is a form of hemoglobin that is tied to long-term blood sugar levels. According
 to the American Diabetes Association, its measurement is a key indicator of how well a person
 is managing their diabetes, with lower levels being desired.


                                              3
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 4 of 17 PageID 773




 money. 2 Ms. Heck also testified that Jesup FCI was not providing Heck with a

 suitable diet to manage his diabetes and blood pressure. Ms. Heck acknowledged that

 much of her testimony was based on Heck’s account of his situation and the limited

 records she had been given. In addition, Ms. Marshall expressed frustration with

 what she believed was the facility’s slow response to Heck’s medical needs, such as

 failing to promptly provide Heck with clean tubes for his CPAP machine (which Heck

 uses to manage his sleep apnea).

       Dr. Baker testified about Heck’s diagnoses, the management of his conditions,

 and the Covid-19 pandemic. Dr. Baker’s testimony was based on records provided by

 Heck’s counsel (see Doc. 46-3, Movant’s Medical Records), which did not include

 records from 2021. Dr. Baker testified that Heck has type 2 diabetes, hypertension,

 obesity, sleep apnea, chronic sinusitis, and herniated disc disease, that Heck has

 experienced tachycardia (rapid heartbeat), and that he suspects Heck has an

 undiagnosed thyroid condition as well. According to Dr. Baker, each of these

 conditions, as well as Heck’s race as an African-American, are associated with an

 increased risk of severe illness from Covid-19. Dr. Baker further testified that, in his

 opinion, he had not seen evidence that Heck’s conditions were being properly

 managed. For example, Dr. Baker testified that he had not seen evidence of Heck

 receiving regular A1C measurements, daily fingerstick tests, annual fundoscopic and



 2       Ms. Heck’s testimony about alleged changes to Heck’s medications was not entirely
 clear, but she appeared to assert that the BOP (1) eliminated one of two blood pressure
 medications that Heck had previously taken, (2) switched the remaining blood pressure
 medication to a different one, and (3) eliminated one of the two diabetes medications Heck
 had previously taken.


                                             4
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 5 of 17 PageID 774




 podiatric exams (which can detect diabetes-related complications of the eyes and

 lower extremities), or appropriate follow-up testing to investigate a suspected thyroid

 condition. 3 As for Covid-19, Dr. Baker testified that prison is an unsafe environment

 because prisons cannot or do not provide fresh masks, social distancing, adequate

 ventilation, good sanitation and hygiene, or Covid-19 testing. Dr. Baker estimated

 that, due to the alleged mismanagement of Heck’s conditions, if Heck were to develop

 Covid-19 his risk of death was 50% or greater. 4 Dr. Baker also opined that Heck has

 not received the same quality of care as a private citizen and that he would be safer

 at home.

        On behalf of the government, Captain Holliday described the BOP’s nutritional

 programs. Captain Holliday testified that the BOP issues a standardized national

 master menu, which offers inmates three general options: regular, heart-healthy, and

 “no-flesh” (or vegan). The heart-healthy option consists of a low-calorie, low-sodium,

 low-fat diet, which Captain Holliday testified is suitable for diabetic inmates. Captain

 Holliday stated that the BOP also provides inmates with nutritional information


 3      Dr. Baker repeatedly testified that he did not “see” evidence in the medical records of
 Heck receiving certain tests and treatments, which formed much of the basis for his opinion
 that Heck has not received adequate medical care. However, that might be because Dr.
 Baker’s testimony was based on a review of the incomplete records provided by Heck’s counsel
 rather than a review of Heck’s comprehensive medical file.
 4       Heck asserts that Dr. Baker’s opinion “confirmed” data he allegedly submitted to the
 Court that an African-American with Heck’s conditions has a 50% chance or greater of dying
 if he contracts Covid-19. Heck’s Supp. Brief (Doc. 74) at 4. However, Heck provides no citation
 to the record identifying where he submitted this data and the Court, independently, did not
 locate data pinpointing such a high likelihood of death. Heck did submit data showing that,
 because “[r]ace and ethnicity are risk markers for other underlying conditions that affect
 health,” being African-American is correlated with being 2.8 times more likely to die of Covid-
 19 compared to Caucasians. (Doc. 67-12). However, this is not the same as showing that
 Heck’s risk of dying is 50% or greater if he develops Covid-19.


                                               5
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 6 of 17 PageID 775




 about menu items, which inmates can use to further customize their diets. As Captain

 Holliday summarized, the BOP’s approach is to “create the framework for [an]

 individual to self-manage,” consistent with guidance from the American Diabetes

 Association that self-management is key to controlling diabetes.

       Finally, Dr. Ortiz testified on behalf of the government about the medical

 services available at Jesup FCI and the management of Heck’s health conditions. Dr.

 Ortiz reviewed the majority of Heck’s medical record, consisting of Heck’s complete

 file as maintained by the Bureau’s Electronic Medical Records (“BEMR”). According

 to Dr. Ortiz, Jesup FCI is a “care level 2” facility, which means it houses inmates with

 stable chronic conditions and can treat inmates at an outpatient level. For

 emergencies, the facility can refer an inmate to an outside hospital, the nearest of

 which is three and a half miles away. Dr. Ortiz testified that Jesup FCI has a nurse

 practitioner and a physician assistant on-site to provide routine care. As of January

 2021, the facility did not have an on-site physician but was working to recruit one. In

 the meantime, the BOP has a “medical asset support” (MAS) team, consisting of

 physicians, nurses, and other staff, which can operate at a facility on an as-needed

 basis. In addition, Jesup FCI offers telemedicine visits and has 24-hour access to

 physician consultations by phone. If an inmate has a non-emergency situation that

 requires a specialist’s attention, Dr. Ortiz stated the facility can and will refer the

 inmate to a specialist in the community.

       Dr. Ortiz described Jesup FCI’s modified operations regarding Covid-19. New

 measures include controlling inmate movements; testing, quarantining, and




                                            6
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 7 of 17 PageID 776




 retesting new arrivals for Covid-19 before moving them into the general population;

 providing inmates a mask; screening staff daily; isolating inmates who are or may be

 positive for Covid-19; and contact-tracing. Dr. Ortiz also stated that to treat mild-to-

 moderate cases of Covid-19, the facility has access to monoclonal antibody therapy,

 which it can obtain on a next-day basis. In addition, Dr. Ortiz testified that

 vaccinations at Jesup FCI were to begin on February 8, 2021, beginning with staff

 and high-risk inmates before being administered to all other inmates. As of this

 writing, it does not appear that Heck has been vaccinated. Dr. Ortiz testified that

 Jesup FCI has experienced three outbreaks of Covid-19, but he emphasized that Heck

 has not been exposed to any of these outbreaks because he has been in special housing

 since May 2020, and so has effectively been isolated from each outbreak.

       Regarding the management of Heck’s medical conditions, Dr. Ortiz’s testimony

 differed from that of Dr. Baker about the quality of care that Heck has received.

 Whereas Dr. Baker testified that he had not seen evidence of Heck’s A1C or thyroid

 condition being monitored, Dr. Ortiz stated that Heck had a telehealth visit with a

 physician on November 18, 2020, after which Heck underwent lab work to assess his

 A1C level and thyroid function. According to Dr. Ortiz, Heck’s A1C measured 7.2 in

 December 2020, which is “at goal” for someone who is diabetic. Based on the lab work,

 Dr. Ortiz testified that Heck is responding well to his diabetes medication

 (Metformin) and he would not alter his treatment. Dr. Ortiz also stated that if a

 person’s A1C is at goal, the “community standard” is to measure their A1C only once

 every six to twelve months.




                                            7
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 8 of 17 PageID 777




       Dr. Ortiz responded to Dr. Baker’s testimony that he had not seen evidence of

 Heck receiving an annual fundoscopic or podiatric exam. Dr. Ortiz stated that Heck

 was examined by an optometrist on January 23, 2020, and that he would be due soon

 for another exam. Additionally, the medical record reflects that a bilateral

 monofilament exam was performed during Heck’s telemedicine visit in November

 2020, and that examination of his feet revealed no lesions. (See Doc. 73-1, Gov’t

 Supplemental Medical Records at 3). 5

       Dr. Ortiz also disagreed with Dr. Baker about how much investigation Heck’s

 suspected thyroid condition warrants. Whereas Dr. Baker testified that Heck needs

 a biopsy, ultrasound, and lab work to examine his thyroid, Dr. Ortiz testified that the

 only clinical evidence of a thyroid disorder he had seen was tachycardia, which could

 have other causes as well, such as exercise, stress, or dehydration. In addition,

 contrary to testimony by Ms. Heck that Jesup FCI switched Heck’s blood pressure

 medication to save money, Dr. Ortiz testified that such was not the case. Dr. Ortiz

 explained that Heck was receiving the same blood pressure medication he was taking

 when he entered custody, and that he was now receiving a water pill as well to relieve

 edema. In concluding his testimony, Dr. Ortiz stated that he and BOP healthcare

 staff are trained to provide inmates the same quality of care as patients in a private

 healthcare setting. Because Dr. Ortiz had the benefit of Mr. Heck’s complete medical

 records, including more recent medical records not seen by Dr. Baker, to the extent



 5      Dr. Ortiz explained that during a telehealth visit, a physician is present by
 videoconference while an advanced care provider is in the room with the inmate to perform
 any examinations as directed by the physician.


                                            8
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 9 of 17 PageID 778




 his opinions differ from Dr. Baker’s the Court credits Dr. Ortiz’s testimony.

        III.   Discussion

        Heck has not demonstrated reasons so “extraordinary and compelling” as to

 justify compassionate release. 18 U.S.C. § 3582(c)(1)(A). Congress has not defined the

 phrase “extraordinary and compelling” by statute, so the Court gives these terms

 their plain meaning. See Taniguchi v. Kan Pacific Saipan, Ltd., 566 U.S. 560, 566,

 132 S. Ct. 1997, 182 L. Ed. 2d 903 (2012) (“When a term goes undefined in a statute,

 we give the term its ordinary meaning.”).            6   According to Merriam-Webster’s

 Dictionary, “extraordinary” means “going beyond what is usual, regular, or

 customary” or “exceptional to a very marked extent.” 7 The word “compelling” means

 “forceful,” “demanding attention,” or “convincing.” 8 Viewed against this standard,

 Heck’s circumstances are not “extraordinary and compelling.”

        To a significant degree, much of Heck’s case for compassionate release centers

 around his dissatisfaction with the quality of medical care provided at the facility

 where he is serving his sentence, such as the alleged lack of daily blood sugar testing,




 6      Pursuant to 28 U.S.C. § 994(t), the United States Sentencing Commission defined
 what qualifies as extraordinary and compelling circumstances in U.S.S.G. § 1B1.13, cmt. 1.
 However, there is a split of authority over whether § 1B1.13 applies to defendant-filed
 motions for compassionate release. See, e.g., United States v. Ruffin, 978 F.3d 1000, 1006–
 08 (6th Cir. 2020). The Court’s decision does not depend on the resolution of that issue
 because its ruling would be the same whether or not it is bound by § 1B1.13.
 7      https://www.merriam-webster.com/dictionary/extraordinary?src=search-dict-hed.
 Black’s Law Dictionary offers a similar definition. In relevant part, “extraordinary” means
 “1. Beyond what is usual, customary, regular, or common,” or “4. Of, relating to, or involving
 an occurrence, esp. an incident or accident, that would not have been foreseeable to someone
 of normal prudence.” Black’s Law Dictionary (11th ed. 2019), “Extraordinary.”
 8      https://www.merriam-webster.com/dictionary/compelling.


                                               9
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 10 of 17 PageID 779




 the prison’s failure to promptly provide him clean parts for his CPAP machine, and

 the facility’s failure to follow-up on a suspected thyroid condition. However, a

 defendant’s “mere dissatisfaction with [his] course of medical treatment … do[es] not

 create such extraordinary and compelling reasons as to justify a sentence reduction.”

 United States v. Allen, No. 2:17-CR-0229-TOR-12, 2019 WL 6529113, at *2 (E.D.

 Wash. Dec. 4, 2019). “[Heck] may be dissatisfied with the level of care he is receiving,

 but that is not a basis for early release.” United States v. Greenhut, No. 2:18-CR-

 00048-CAS-1, 2020 WL 509385, at *2 (C.D. Cal. Jan. 31, 2020). While the Court

 understands that Heck and his family members are frustrated with the scope and

 responsiveness of his medical care, the record reflects that Heck has received

 adequate care and that the BOP has not ignored his medical needs. 9

        The Court recognizes that Heck has several medical conditions, some of which

 are known or suspected to increase the risk of serious illness from Covid-19. 10

 Namely, according to the Centers for Disease Control (CDC), type 2 diabetes and

 obesity are known to increase the risk of developing severe Covid-19. Hypertension

 might increase the risk of severe illness as well. 11 The Court also recognizes that

 these conditions may cumulatively aggravate the risk of complications if Heck were


 9      Throughout the presentation of evidence, Mr. Heck’s witnesses testified that he or the
 family had the financial resources to obtain healthcare for him if released as well as the belief
 that he could obtain better healthcare in that way. However, Heck points to no legal authority
 suggesting that the fact that he has the financial resources to get healthcare that he may
 well prefer would present a proper basis for a reduction of his sentence.
 10    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 medical-conditions.html.
 11     The CDC does not recognize Heck’s other conditions, such as chronic sinusitis, sleep
 apnea, or herniated disc disease, as affecting the risk of severe illness from Covid-19.


                                                10
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 11 of 17 PageID 780




 to develop Covid-19.

        However, merely being at higher risk for serious complications from
        COVID-19 is not, by itself, sufficient for the Court to find the requisite
        extraordinary and compelling reasons for compassionate release. That
        is, not every prisoner at higher risk for serious complications from
        COVID-19 is entitled to immediate release from incarceration. [Heck]
        here does not show that his underlying medical condition substantially
        diminishes his ability to provide self-care in a correctional environment,
        or that the BOP is unable to meet his medical needs. Although [Heck]
        expresses dissatisfaction with his present prison medical care, he has
        not submitted medical records showing an actual deficiency in his
        medical care[.]

 United States v. Salinas, No. CR H-19-309, 2020 WL 4352606, at *4 (S.D. Tex. July

 29, 2020). 12

        Contrary to Heck’s allegations, the evidence reflects that his conditions are

 appropriately managed and monitored. Heck is prescribed Metformin to treat his

 diabetes, which Dr. Ortiz testifies is working well for him. Heck’s most recent A1C

 test, performed in December 2020, measured 7.2, which Dr. Ortiz described as “at

 goal.” Dr. Baker did not specifically dispute this characterization. Indeed, Dr. Ortiz’s

 testimony is consistent with guidance issued by the American Diabetes Association,

 which advises that an A1C level of 7 or less is the goal for adults with diabetes. 13

 Moreover, the evidence reflects that Heck has undergone optometric and podiatric



 12     Moreover, none of Heck’s conditions is extraordinary. The CDC reports that as of
 2017-2018, 42.4% of the population in the United States was obese. Similarly, the CDC
 reports that 108 million adults in the United States (about 45% of the adult population) have
 high blood pressure or take medication for the condition. Diabetes is less common but still
 unexceptional. According to the CDC, more than 34 million Americans (about 1 in 10) have
 diabetes, with 90–95% of these individuals having Type 2 diabetes. Many people with one of
 these conditions have one or more of the others, so it is not uncommon for someone to present
 with several or all of these conditions.
 13     https://www.diabetes.org/a1c.


                                              11
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 12 of 17 PageID 781




 examinations within the past year or so, consistent with the standard of care for

 treating diabetic inmates. See, e.g., Gov’t Supp. Med. Records at 3. Contrary to

 allegations by Ms. Heck that Jesup FCI switched Heck’s medications to save money,

 Dr. Ortiz explained that Heck continues to receive the same blood pressure

 medication he was prescribed when he entered custody, and that he receives a water

 pill as well to manage edema. 14

        Heck accuses the BOP of failing to properly manage his conditions, but the

 record fails to support this allegation. Notably, all of Heck’s major conditions have

 improved since he entered BOP custody. According to a private physician’s report

 from January 18, 2019 – before Heck began his term of incarceration – his body mass

 index (BMI) measured 39.23, his blood pressure measured 147/94, his heart rate was

 121 beats per minute, and his A1C measured 9.1. Movant’s Med. Records (Doc. 46-3)

 at 4–5. The report described Heck’s diabetes and blood pressure as “uncontrolled.” Id.

 at 2, 5. The doctor noted that Heck “has high sugars due to his diabetes,” was “not

 able to [buy] his medicines because he has no medical insurance,” and was unable to




 14     Ms. Heck also testified that after entering the BOP’s custody, Heck went from taking
 two medications for diabetes to one of those medications. According to the Presentence
 Investigation Report, Heck was prescribed Metformin and Jardiance to treat his diabetes
 before he entered BOP custody. (PSR at ¶ 47) (the PSR states that Heck was prescribed
 atorvastatin as well, but atorvastatin is for high cholesterol rather than diabetes). Currently,
 the record reflects that Heck is prescribed only Metformin to manage his diabetes. Ms. Heck
 acknowledged that she did not know the actual reason why Heck’s second diabetes
 medication was discontinued, merely speculating that it was a cost-saving measure.
 Nevertheless, Heck’s diabetes appears to be well-managed, and even Dr. Baker did not
 question which blood pressure and diabetes medications were currently being prescribed.
 Moreover, although Heck was prescribed two diabetes medications before he entered BOP
 custody, the record reflects that Heck did not always take his prescribed medications because
 he could not afford them. Movant’s Med. Records (Doc. 46-3) at 1–5.


                                               12
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 13 of 17 PageID 782




 have lab work performed because of a lack of insurance. Id. at 2. 15 In contrast, Heck

 now has access to medication and lab work to manage his conditions. Across the

 board, Heck’s metrics have improved while in the BOP’s custody: his BMI now

 measures 36, his A1C is down to 7.2, and his blood pressure and pulse recently

 measured 124/84 and 88 beats per minute, respectively, Gov’t Supp. Med. Records at

 1–2.

        Heck suggests that it has no bearing on his risk of developing severe Covid-19

 whether his conditions are managed. See Heck’s Supp. Brief (Doc. 74) at 3. But the

 medical profession does not appear to support this contention. The American

 Diabetes Association states that a person’s “risk of getting very sick from COVID-19

 is likely to be lower if [their] diabetes is well-managed,” since “above-target blood

 sugars” may worsen inflammation. 16 Similarly, the Mayo Clinic reports that

        [t]he latest evidence shows that people with uncontrolled or untreated
        high blood pressure may be at risk of getting severely ill with COVID-
        19. It’s also important to note that people with untreated high blood
        pressure seem to be more at risk of complications from COVID-19 than
        those whose high blood pressure is managed with medication.

 William F. Marshall, III, M.D., COVID-19 and high blood pressure: Am I at risk?,

 Mayo    Clinic   (Jun.   30,   2020),   https://www.mayoclinic.org/diseases-conditions/

 coronavirus/expert-answers/coronavirus-high-blood-pressure/faq-20487663.           Thus,




 15      Heck had a follow-up appointment with the same physician in May 2019, but his
 metrics at that time were not much better (or were worse) compared to the January 2019
 visit. Movant’s Med. Records at 8-14. His BMI measured 39.03, his blood pressure and pulse
 were 130/86 and 108 beats per minute respectively, and his A1C was 11.6. Id. at 10-11.
 16     https://www.diabetes.org/coronavirus-covid-19/how-coronavirus-impacts-people-
 with-diabetes.


                                             13
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 14 of 17 PageID 783




 managing diabetes and high blood pressure likely reduces the risk of severe illness

 from Covid-19, and the record shows that Jesup FCI is effectively managing these

 conditions with respect to Heck.

       Heck also raises concerns about an abnormal echocardiogram, which he

 believes may be attributable to his sleep apnea. See Motion at 8-9; Movant’s Med.

 Records at 35-37. Heck underwent an echocardiogram in March 2020, which detected

 normal patterns with respect to aortic systolic, pulmonic systolic, mitral diastolic, and

 tricuspid diastolic blood flow, but found “trace regurgitation.” Movant’s Med. Records

 at 35-36. The study concluded that Heck has type 1 diastolic dysfunction, id. at 36, or

 impaired relaxation of the heart, which appears not to be an abnormal finding and

 one that occurs in nearly 100% of the population by age 60. 17 Indeed, a report on

 Heck’s first echocardiogram concluded that Heck had a “[n]ormal echo study.”

 Movant’s Med. Records at 36. A second echocardiogram in June 2020 reflected that

 Heck had “sinus tachycardia” with “left axis deviation” but nevertheless described

 the results as being “without significant abnormalities.” Id. at 37. Thus, Heck’s

 echocardiograms cannot be said to have revealed any significant heart defects.

       The Court further notes that Jesup FCI has undertaken extensive precautions

 to contain the spread of Covid-19, as described by Dr. Ortiz. Jesup FCI has the ability

 to treat inmates who develop Covid-19, either by obtaining monoclonal antibody

 therapy or referring an inmate to a nearby hospital. Moreover, the BOP’s latest data




 17    https://www.healio.com/cardiology/learn-the-heart/cardiology-review/topic-
 reviews/diastolic-dysfunction.


                                            14
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 15 of 17 PageID 784




 reflects that Jesup FCI has fared no worse than many other large facilities. Out of

 1,364 prisoners, 3 inmates and 20 staff members are currently positive for

 coronavirus, 2 inmates have died, and 492 inmates and 3 staff members have

 recovered. 18 Although Jesup FCI has experienced three coronavirus outbreaks, Heck

 has not been exposed to any of these due to his placement in special housing.

       At the hearings, Heck’s family also raised concerns about the quality of the

 diet being provided at Jesup FCI, particularly as it relates to Heck’s ability to manage

 his hypertension and diabetes. Ms. Heck testified that according to a letter from her

 son, in November or December 2020 Heck and other inmates were forced to eat

 outdated sandwiches and outdated hummus because the kitchen staff had been sent

 home due to Covid-19. However, as Ms. Heck acknowledged at the second hearing,

 the kitchen staff had returned to the prison by then. Captain Holliday testified that

 the BOP offers a nationally standardized master menu, which gives inmates the

 option of selecting a heart-healthy menu or a no-flesh menu as an alternative to the

 regular menu. In addition, Captain Holliday stated that the BOP provides inmates

 with nutritional information so that they can customize their diets as needed.

 According to Captain Holliday, this approach is consistent with guidance from the

 American Diabetes Association that self-management is key to controlling diabetes.

 Heck did not present any evidence that contradicted this testimony, although Heck

 questioned Captain Holliday about whether he was personally aware of whether the

 BOP’s nutritional policies were being implemented at Jesup FCI. Upon review of the


 18    https://www.bop.gov/coronavirus/. Last accessed March 29, 2021.


                                           15
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 16 of 17 PageID 785




 record, the evidence does not show that the quality of the diet at Jesup FCI is so

 deficient as to qualify as an “extraordinary and compelling” reason for a sentence

 reduction, either alone or in combination with Heck’s conditions. Indeed, as noted

 before, Heck’s diabetes, hypertension, and obesity appear to be well managed, as

 evidenced by the fact that his A1C levels, blood pressure, and BMI have improved

 during his time in BOP custody.

       Under all the circumstances, the Court concludes that Heck has not

 demonstrated truly extraordinary and compelling reasons to justify compassionate

 release. Heck is not elderly, his conditions are relatively commonplace and appear to

 be well managed, and Jesup FCI is adequately responding to the Covid-19 pandemic.

       Finally, putting aside extraordinary and compelling circumstances, the

 sentencing factors under 18 U.S.C. § 3553(a) do not support a reduction in sentence.

 See 18 U.S.C. § 3582(c)(1)(A). Although Heck is in the final year of his 33-month term

 of imprisonment, this is Heck’s second term in prison for a violation of the Controlled

 Substances Act. In 2008, Heck was convicted in this Court of conspiracy to distribute

 five kilograms or more of cocaine, for which he was also sentenced to a term of 33

 months in prison. (Doc. 20, Presentence Investigation Report [PSR] at ¶ 31). In both

 cases, Heck significantly benefited from a sentence reduction because he cooperated

 with the government. However, the first 33-month prison sentence failed to deter

 Heck from committing another serious drug offense. At the sentencing hearing, the

 Court expressed optimism that Heck had turned a corner in his life, but also

 expressed some reservation about imposing a term of imprisonment that was no




                                           16
Case 3:17-cr-00224-MMH-MCR Document 81 Filed 03/29/21 Page 17 of 17 PageID 786




 longer than the previous one. (Doc. 50, Sentencing Transcript at 37–41). The Court

 stated that it could not “conclude that a sentence of less than 33 months [the same

 length as his prior sentence] would be in any way near adequate to reflect the

 seriousness of the offense, to promote respect for the law, to provide just punishment.

 And it certainly wouldn’t accomplish deterrence, because deterrence was not

 accomplished previously.” Id. at 41. 19 In view of all the § 3553(a) factors, a reduction

 of Heck’s sentence at this time is not warranted.

         Accordingly, for the reasons discussed above, Defendant Robert Heck’s Motion

 for Compassionate Release (Doc. 46) is DENIED.

         DONE AND ORDERED at Jacksonville, Florida this 29th day of March,

 2021.




 lc 19
 Copies:
 Counsel of record
 Defendant




 19     The BOP referred to the United States Attorney’s Office for the Southern District of
 Georgia a complaint that Heck smuggled a cell phone into Jesup FCI, which is a misdemeanor
 under 18 U.S.C. § 1791(b)(5). (See Doc. 78). The United States filed an information against
 Heck in January 2021. Id. The Court has been advised that the charge was resolved on March
 5, 2021. This matter does not affect the Court’s decision.


                                             17
